Citation Nr: 0127020	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  99-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation for bipolar disorder 
in excess of 30 percent.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from January to April 1980 
and from March 1987 to November 1991.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In a February 1998 
rating decision, the RO granted service connection for 
bipolar disorder, assigned a 30 percent evaluation, and 
denied service connection for hypertension, low back 
disorder, and a left hip disorder.  In a March 1999 rating 
decision, the RO denied entitlement to a total rating based 
on individual unemployability and determined that the 
veteran's notice of disagreement to the March 1998 
notification letter of the February 1998 rating decision was 
not timely.  

In February 2000, the Board remanded this case to the RO on 
the basis of the veteran's request for a video hearing.  In a 
July 2000 letter, the RO determined that the veteran's notice 
of disagreement to the March 1998 rating decision 
notification letter was timely filed.  The veteran and his 
attorney appeared before a Member of the Board via a 
videoconference hearing in September 2001. 

The Board notes that the veteran filed a claim for service 
connection for PTSD in August 1998.  The United States Court 
of Appeals for Veterans Claims (Court) has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a rating decision, notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  This issue is referred to the RO for appropriate 
development.



REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  The RO should therefore consider 
whether any additional notification or development actions 
are required under the VCAA and readjudicate these claims.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  At his September 2001 hearing, the 
veteran reported that his symptoms had worsened as he was 
experiencing panic attacks at least twice a week and sleep 
disturbances and had suicidal tendencies twice a month.  He 
reported that he received regular treatment at the VA medical 
facility in Tuskegee.  

The most recent VA medical records received were dated in 
August 2000.  Moreover, the veteran's most recent VA 
examination was in November 1998, and at that time, the 
examiner questioned the veteran's diagnosis of bipolar 
disorder.  VA's duty to assist the veteran includes obtaining 
relevant medical records and a thorough and contemporaneous 
examination in order to determine the nature, etiology, and 
extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Additionally, the Board observes that evidence of record 
reveals that the veteran was awarded Social Security 
Disability (SSD) in January 1996.  While the SSD award is of 
record, it does not appear that the medical records used as a 
basis for this SSD decision have been requested.  

Finally, the Board notes that the veteran's timely notice of 
disagreement to the March 1998 notification letter also 
addressed the denials of service connection for hypertension, 
low back disorder, and left hip disorder.  However, as noted 
by the veteran's attorney, a statement of the case addressing 
these issues is not of record.   The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and a statement of the case 
addressing the issue was not sent, the Board should remand 
the issue to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).   The Board 
further notes that these issues were previously denied by the 
RO in April 1994.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the VA medical 
records from August 2000 to present from 
the VA medical facility in Tuskegee, 
Alabama.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of the veteran's 
service-connected bipolar disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should 
identify the specific symptoms related to 
his bipolar disorder, evaluate this 
symptomatology, assign a Global 
Assessment of Functioning (GAF) score on 
this disorder, and determine the extent 
that the veteran's bipolar disorder 
affects his ability to work.  The 
examiner should provide complete 
rationale for the opinion.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
hypertension, low back disorder, and left 
hip disorder, undertaking such 
development as is necessary in order to 
adjudicate the issues and address the 
specific contentions.  The RO should 
address the relevance of the previous 
April 1994 rating decision denying these 
issues.  The veteran is notified that to 
complete the appellate process he must 
submit a substantive appeal within the 
applicable time period to complete an 
appeal of any of these issues to the 
Board.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


